Exhibit 23. 3 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of Rich Uncles NNN REIT , Inc. We consent to the inclusion in the foregoing Registration Statement of Rich Uncles NNN REIT , Inc. on Form S-11 Amendment No. 6 Registration No. 333-205684, of our report dated February 25, 2016 , relating to our audit of the balance sheet as of December 31 , 2015, and the related statement of operations, changes in stockholders' equity, and cash flows for the period from May 13, 2015 (inception) to December 31 , 2015. /s/ Anton & Chia, LLP Newport Beach, California February 25, 2016
